COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Earnest J. Matthews v. Sherell Randall

Appellate case number:     01-21-00019-CV

Trial court case number: 19-DCV-264316

Trial court:               240th District Court of Fort Bend County

        Appellant Earnest J. Matthews, an inmate, filed a pro se appeal from the trial court’s
order signed December 17, 2020 dismissing his suit for want of prosecution.
        On February 24, 2021, appellant filed an application to proceed in forma pauperis on
appeal. The application was not completed on the proper form and did not supply the
information required by the Texas Supreme Court to obtain indigency status. On April 22, 2021,
this Court forwarded the Texas Supreme Court’s Statement of Inability to Afford Costs and
instructed appellant that, should he file a Statement of Inability in compliance with Rule 145 in
the trial court and should the trial court grant his request, he must request the preparation and
filing of a supplemental clerk’s record. The supplemental clerk’s record filed on May 12, 2021
contained the same non-compliant form that appellant previously filed in this Court.
        If appellant claims he is unable to afford payment of costs for the appellate record, he
must comply with Texas Rule of Civil Procedure 145(a) and complete and file the attached
Statement of Inability to Afford Costs with the trial court clerk.1 See TEX. R. CIV. P. 145(a).
If granted, appellant also must request the preparation and filing of a supplemental clerk’s record
within twenty-one days of the date of the trial court’s order, containing the Statement of
Inability. If appellant claims an inability to afford payment of filing fees and other fees assessed

1
       Rule 145 requires a declarant to use the attached form Statement of Inability to Afford Payment
       of Court Costs, which has been approved by the Texas Supreme Court. See TEX. R. CIV. P.
       145(a)–(b). In the alternative, the declarant may provide all the information required by the
       Texas Supreme Court’s form: his full legal name, his address, phone number, email, date of birth,
       dependents, whether he is represented by Legal Aid or asked for a Legal Aid provider; whether
       he receives public benefits and if so, which ones; his monthly income and income sources; the
       value of any property he owns; his monthly expenses; and his debts, all of which must be stated
       under penalty of perjury. The affidavit of indigence filed by appellant in this Court on February
       22, 2021 and in the trial court do not comply with Rule 145.
by the appellate court, he must also complete and file the attached Statement of Inability to
Afford Costs with this Court. See TEX. R. APP. P. 20.1, comment.
         In addition, Appellant has not complied with the requirements of Chapter 14 of the
Texas Civil Practices and Remedies Code governing inmate litigation. Section 14.004 of the
Texas Civil Practice and Remedies Code provides that an inmate who files a statement or
unsworn declaration of inability to pay costs must file an additional affidavit or declaration in
the trial court identifying each prior lawsuit, other than an action under the Family Code, filed
by the inmate without legal representation. TEX. CIV. PRAC. & REM. CODE § 14.004(a). As to
each prior lawsuit, the affidavit or declaration must specify the operative facts, the case name
or style, the cause number, the court in which it was brought, the names of the parties, and the
result of the suit. Id. If a previous action or claim was dismissed as frivolous or malicious, the
affidavit or unsworn declaration of previous filings must state the date of any final judgment or
order affirming the dismissal. TEX. CIV. PRAC. & REM. CODE § 14.004(b). If there are no prior
lawsuits, the affidavit must say that.
        Additionally, the affidavit or unsworn declaration of previous filings must be
accompanied by a certified copy of the inmate’s trust account statement reflecting the balance
of the account at the time the appeal was filed and all account activity during the six months
preceding the date the appeal was filed. TEX. CIV. PRAC. & REM. CODE §§ 14.004(c);
14.006(f); see Douglas v. Moffett, 418 S.W.3d 336, 339 (Tex. App.—Houston [14th Dist.]
2013, no pet.).
         Appellant did not file an additional affidavit or declaration relating to previous filings in
the trial court although he did attach a six-month history of his inmate trust account.
        Finally, we note that Appellant prematurely filed a brief on April 16, 2021, before the
reporter’s record had been filed. The brief does not comply with the relevant rules in that it does
not:
           •   contain citations to the record, see TEX. R. APP. P. 38.1(d), (f)-(k);
           •   contain the identity of parties and counsel, see TEX. R. APP. P. 38.1(a); and
           •   contain an appendix, see TEX. R. APP. P. 38.1(k).

        Accordingly, the brief is stricken. Appellant must file a corrected brief in compliance
with Texas Rule of Appellate Procedure 38. The deadline for filing the corrected brief is thirty
days after the date the reporter’s record is filed. TEX. R. APP. P. 38.6(a).

       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                       Acting individually

Date: July 27, 2021
  NOTICE: THIS DOCUMENT CONTAINS SENSITIVE DATA
                          Cause Number:
                                                  (The Clerk’s office will fill in the Cause Number when you file this form)
Plaintiff:                                                                 In the       (check one):
         (Print first and last name of the person filing the lawsuit.)                       District Court
                                                                           Court             County Court / County Court at Law
                                And                                        Number            Justice Court
Defendant:                                                                                              Texas
              (Print first and last name of the person being sued.)       County


                 Statement of Inability to Afford Payment of Court Costs
                          or an Appeal Bond in Justice Court
  1. Your Information
  My full legal name is:                                                                         My date of birth is:          /     /
                                First                   Middle             Last                                            Month/Day/Year

  My address is: (Home)
                      (Mailing) ___________________________________________________________________________________

  My phone number:                                   My email:

  About my dependents: “The people who depend on me financially are listed below.
       Name                                                                                  Age                Relationship to Me
   1
   2
   3
   4
   5
   6

  2. Are you represented by Legal Aid?
     I am being represented in this case for free by an attorney who works for a legal aid provider or who
       received my case through a legal aid provider. I have attached the certificate the legal aid provider
       gave me as ‘Exhibit: Legal Aid Certificate.
  -or-
        I asked a legal-aid provider to represent me, and the provider determined that I am financially eligible
         for representation, but the provider could not take my case. I have attached documentation from
         legal aid stating this.
  or-
        I am not represented by legal aid. I did not apply for representation by legal aid.

  3. Do you receive public benefits?
        I do not receive needs-based public benefits. - or -
        I receive these public benefits/government entitlements that are based on indigency:
        (Check ALL boxes that apply and attach proof to this form, such as a copy of an eligibility form or check)
        Food stamps/SNAP              TANF       Medicaid        CHIP      SSI      WIC       AABD
        Public Housing or Section 8 Housing      Low-Income Energy Assistance       Emergency Assistance
        Telephone Lifeline            Community Care via DADS               LIS in Medicare (“Extra Help”)
        Needs-based VA Pension        Child Care Assistance under Child Care and Development Block Grant
        County Assistance, County Health Care, or General Assistance (GA)
        Other:



  © Form Approved by the Supreme Court of Texas by order in Misc. Docket No. 16-9122
  Statement of Inability to Afford Payment of Court Costs                                                                      Page 1 of 2
4. What is your monthly income and income sources?
“I get this monthly income:
$            in monthly wages. I work as a                                                      for                                       .
                                                       Your job title                                 Your employer
$              in monthly unemployment. I have been unemployed since (date)                                                               .
$              in public benefits per month.
$              from other people in my household each month: (List only if other members contribute to your
               household income.)
$              from     Retirement/Pension      Tips, bonuses     Disability         Worker’s Comp
                        Social Security         Military Housing  Dividends, interest, royalties
                        Child/spousal support
                        My spouse’s income or income from another member of my household (If available)
$               from other jobs/sources of income. (Describe)
$               is my total monthly income.

5. What is the value of your property?                                  6. What are your monthly expenses?
“My property includes:                Value*                            “My monthly expenses are:                              Amount
Cash                                $                                   Rent/house payments/maintenance                    $
Bank accounts, other financial assets                                   Food and household supplies                        $
                                               $                        Utilities and telephone                            $
                                               $                        Clothing and laundry                               $
                                               $                        Medical and dental expenses                        $
Vehicles (cars, boats) (make and year)                                  Insurance (life, health, auto, etc.)               $
                                               $                        School and child care                              $
                                               $                        Transportation, auto repair, gas                   $
                                               $                        Child / spousal support                            $
Other property (like jewelry, stocks, land,                             Wages withheld by court order
 another house, etc.)                                                                                                      $
                                               $                        Debt payments paid to: (List)                      $
                                               $                                                                           $
                                               $                                                                           $
         Total value of property → $                                                  Total Monthly Expenses → $
*The value is the amount the item would sell for less the amount you still owe on it, if anything.

7. Are there debts or other facts explaining your financial situation?
“My debts include: (List debt and amount owed)

                                                                                                                                              “
(If you want the court to consider other facts, such as unusual medical expenses, family emergencies, etc., attach another page to
this form labeled “Exhibit: Additional Supporting Facts.”) Check here if you attach another page.

8. Declaration
I declare under penalty of perjury that the foregoing is true and correct. I further swear:
    I cannot afford to pay court costs.
    I cannot furnish an appeal bond or pay a cash deposit to appeal a justice court decision.
My name is                                                                               . My date of birth is :       /         /        .
My address is
                       Street                                            City           State              Zip Code             Country

                                            signed on          /         /      in                          County,
Signature                                                Month/Day/Year              county name                      State


© Form Approved by the Supreme Court of Texas by order in Misc. Docket No. 16-9122
Statement of Inability to Afford Payment of Court Costs                                                                        Page 2 of 2